Citation Nr: 1530767	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-43 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right shoulder rotator cuff.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active service from November 1987 to November 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran requested a Travel Board hearing on his Substantive Appeal submitted in November 2009.  However, he failed to appear, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

The Veteran's claim of service connection for PTSD has been recharacterized as an acquired psychiatric disorder to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and/or other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 1989 the US Army Transition Point noted on a form entitled "Transmittal of VA Records" that it was sending the Veteran's records, including his health record, dental record, and other records to the VARO in Roanoke Virginia.  The virtual file includes a copy of a Service Department Records Envelope dated in January 1990 which includes a disposition form indicating that a determination was made that a separation medical examination was not required.  Most of the other pages were blank.

In January 1990 the RO requested the Veteran's service records from the Department of the Army (DOA).  In a May 1990 response, DOA notified the RO that further research of the Veteran's records required a copy of his separation document(s).  DOA also indicated the following: "Records are in transit to us.  Please resubmit your request in approximately 120 days.  If VA Form 3101 (Request for Information) is attached, please change to the current date."

Inquiry (via Report of Contact) in February 1991 into the Veteran's service records was made to the clerk, "USA Transition Pt, MPD, WRAMC, DC." by the RO.  The response was as follows: "Stated at the time of discharge all records were sent to us."  Also, in February 1991 the National Personnel Records Center (NPRC) responded that the Veteran's medical records were not on file; and that he filed a claim upon separation.  A March 1991 rating decision notes that the RO has been unable to obtain the Veteran's service medical records other than some dental records.  A January 2009 rating decision indicates the STRs dated November 25, 1987 to November 24, 1989 were of record.  In a May 2012 response (to a request for the Veteran's service records) the NPRC noted, "THERE ARE NO STRS IN FILE.  THE SERVICE RECORD INDICATES THE VETERAN FILED A CLAIM AT SEPARATION; AND THE STRS WERE SENT TO ROANOKE, VA ON 11/24/1989[.]"

Thus it appears that all available STRs have been associated with the virtual file.  The RO is requested to make a finding of fact that additional service treatment records are unavailable.

Further, in December 2008, the Veteran submitted the appropriate signed authorizations to request that the RO obtain pertinent treatment records from Mental Health Service, John Muir Medical Centers, Sutter Delta Medical Center, Sleep Disorders Center Doctors Hospital, Pittsburgh Health Center, and Oakland Army Base (federal records).  In May 2012 VA notified the Veteran that he needed to update the authorizations (VA Forms 2 1-4142) he previously submitted due to the expiration of the forms, which were dated in 2008.  The May 2012 letter VA sent to the Veteran was returned as undeliverable (in October 2012) due to an invalid postal address.  While there is a changed address of record (appears to be the correct most recent address) the AOJ has not re-sent the request for updated authorizations to the Veteran at the correct address in an attempt to obtain such pertinent records.  When VA is put on notice of the existence of pertinent private records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1).  In the case of a federal record, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Accordingly, the AOJ must attempt, with the assistance of the Veteran to obtain such records.

The case is REMANDED for the following action:

1.  After making any further necessary efforts to obtain the Veteran's STRs, the RO should prepare a memorandum making a formal finding of unavailability of additional STRs for the record.  

2.  The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his claimed disabilities (PTSD, sleep apnea, hearing loss, tinnitus and right shoulder), and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include records from Mental Health Service, John Muir Medical Centers, Sutter Delta Medical Center, Sleep Disorders Center Doctors Hospital, Pittsburgh Health Center, and Oakland Army Base (federal records).

The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the providers identified.  If a private provider does not respond to a VA request for identified records sought, the appellant must be so notified, and reminded that ultimately it is his responsibility to ensure private records are received.

In the case of federal records (Oakland Army Base) the AOJ should make as many requests as are necessary to obtain them, pursuant to 38 C.F.R. § 3.159(c)(2).

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




